     Case 4:65-cv-01300-HTW-LRA Document 145 Filed 12/26/18 Page 1 of 3



                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
____________________________________
JOHN BARNHARDT, et al.,              )
                                     )
            Plaintiffs,              )
                                     )
      and                            )
                                     )
UNITED STATES OF AMERICA,            )   Civil Action No. 4:65-cv-01300-HTW-LRA
                                     )   1300(E)
            Plaintiff-Intervenor,    )
                                     )
      v.                             )
                                     )
MERIDIAN MUNICIPAL SEPARATE          )
SCHOOL DISTRICT, et al.,             )
                                     )
            Defendants.              )
____________________________________)

                         MOTION FOR A STAY OF
       BARNHARDT v. MERIDIAN MUNICIPAL SEPARATE SCHOOL DISTRICT
                IN LIGHT OF LAPSE OF APPROPRIATIONS

       The United States of America hereby moves for a stay in the above-captioned case.

       1.      At the end of the day on December 21, 2018, the appropriations act that had been

funding the Department of Justice expired and appropriations to the Department lapsed. The

same is true for several other Executive agencies, including the federal plaintiff. The

Department does not know when funding will be restored by Congress.

       2.      Absent an appropriation, Department of Justice attorneys and employees of the

federal plaintiff are prohibited from working, even on a voluntary basis, except in very limited

circumstances, including “emergencies involving the safety of human life or the protection of

property.” 31 U.S.C. § 1342.

       3.      Undersigned counsel for the Department of Justice therefore requests a stay of the

case, including of the briefing on Defendant’s Motion to Deem its Motion for Unitary Status as




                                                 1
      Case 4:65-cv-01300-HTW-LRA Document 145 Filed 12/26/18 Page 2 of 3



Confessed as to the Department of Justice (ECF No. 140) filed on December 21, 2018, until

Congress has restored appropriations to the Department.

       4.      If this motion for a stay is granted, undersigned counsel will notify the Court as

soon as Congress has appropriated funds for the Department. The Government requests that, at

that point, all current deadlines for the parties be extended commensurate with the duration of the

lapse in appropriations, including the deadline to respond to Defendant’s Motion to Deem its

Motion for Unitary Status as Confessed as to the Department of Justice (ECF No. 140) filed on

December 21, 2018.

       Therefore, although we greatly regret any disruption caused to the Court and the other

litigants, the Government hereby moves for a stay of the case in this case until Department of

Justice attorneys are permitted to resume their usual civil litigation functions.

                                                   Respectfully submitted,



                                                      ERIC S. DREIBAND
                                                      Assistant Attorney General
                                                      Civil Rights Division
                                                      SHAHEENA SIMONS, Chief
                                                      RENEE M. WOHLENHAUS, Deputy Chief
                                                      Educational Opportunities Section




                                                      /s/ Aria S. Vaughan___________
                                                      ARIA S. VAUGHAN
                                                      NATANE SINGLETON
                                                      Trial Attorneys
                                                      U.S. Department of Justice
                                                      Civil Rights Division
                                                      Educational Opportunities Section
                                                      Patrick Henry Building, Suite 4300
                                                      950 Pennsylvania Ave., NW
                                                      Washington, D.C. 20530
                                                      (202) 305-3364


                                                  2
     Case 4:65-cv-01300-HTW-LRA Document 145 Filed 12/26/18 Page 3 of 3




                                CERTIFICATE OF SERVICE


        I hereby certify that I have this day filed a true and correct copy of the above document
with the Clerk of Court using the CM/ECF system, which caused notice of service to be served
on all registered counsel of record.


                                             /s/ Aria S. Vaughan___________
                                             Aria S. Vaughan




                                                 3
